Citation Nr: 1515800	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder strain.

2.  Entitlement to an initial rating in excess of 20 percent for right knee strain.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a 20 percent evaluation for right shoulder strain with an effective date of May 10, 2010, and a 20 percent evaluation for right knee strain with an effective date of May 10, 2010.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial ratings for his service-connected disabilities of the right shoulder and right knee.  After careful consideration, the Board finds that this matter must be remanded for further evidentiary development.

A VA treatment record of February 21, 2014, documents the Veteran's statement that his "pain is getting worse" with regard to the both right shoulder condition and the right knee condition.  The United States Court of Appeals for Veterans Claims (Court) has held that a new examination may be required to evaluate the current degree of impairment when a veteran alleges that a service-connected disability has worsened since the Veteran was previously examined.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran last underwent VA examinations for his right shoulder and right knee in October 2010.  In light of the more than four years that have elapsed since the last VA examinations regarding the disabilities at issue, and the Veteran's report of worsening conditions, the Board concludes new VA examinations are necessary to determine the current severity of his service-connected right shoulder and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Request that the Veteran provide or authorize the release of any outstanding documentation pertaining to treatment of his right shoulder and right knee, which may include April 2012 urgent care records.  See May 2013 VA medical record.  Provided that the necessary documentation is obtained, attempt to obtain identified records.

3.  Thereafter schedule the Veteran for an examination to determine the nature and current severity of his right shoulder disability and right knee disability.  The claims folder must be made available to the examiner, who should indicate in the examination report that the folder was reviewed in conjunction with the examination.

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case, and afford the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




